Citation Nr: 0018034	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Whether there was clear and unmistakable error in an August 
1990 rating decision which denied service connection for 
retinitis pigmentosa.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1960 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which concluded that new and material evidence 
had not been submitted to reopen a previously denied claim 
for service connection for retinitis pigmentosa; and found 
that there was no clear and unmistakable error in an August 
1990 rating decision which denied service connection for 
retinitis pigmentosa.  

The veteran submitted additional evidence.  In an August 1998 
rating decision, the RO concluded that new and material 
evidence had been submitted and granted service connection 
for retinitis pigmentosa.  A 100 percent rating was assigned 
for the disability, effective September 22, 1997.  
Entitlement to special monthly compensation based on the loss 
of use of both eyes, automobile and adaptive equipment, a 
special home adaptation grant, and basic eligibility to 
Dependents' Educational Assistance was also established.  

The veteran continued to disagree with the finding that there 
was no clear and unmistakable error in the August 1990 rating 
decision which denied service connection for retinitis 
pigmentosa, and a statement of the case (SOC) was issued by 
the RO in October 1998.  The veteran perfected an appeal to 
the Board on this issue in November 1998.  

The Board notes that, it appears that the veteran's 
representative has raised the issue of entitlement to an 
effective date prior to September 22, 1997, for a grant of 
service connection for retinitis pigmentosa, in various 
statements prepared in conjunction with the claim.  However, 
the RO has not addressed this issue and it has not been 
certified to the Board for review.  Accordingly, it is 
referred to the RO for appropriate action.  

There appears to be a pending claim for entitlement to waiver 
of an existing overpayment.  This matter is referred to the 
RO for appropriate action.


FINDING OF FACT

An unappealed, August 1990 rating decision which denied 
service connection for retinitis pigmentosa is final and was 
reasonably supported by the evidence of record and prevailing 
legal authority; it was not undebatably erroneous.  


CONCLUSION OF LAW

There was no clear and unmistakable error in a final August 
1990 rating decision which denied service connection for 
retinitis pigmentosa.  38 U.S.C. § 4005 (1990); 38 C.F.R. 
§ 3.105(a) (1990).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that upon 
enlistment examination in December 1959, his distant, 
uncorrected vision was 20/30 bilaterally.  His field of 
vision and night vision were not examined.  It was noted that 
he was partially color blind.  He was seen in March 1962, for 
complaints that his distant visual acuity was blurred.  
Clinical evaluation revealed that he had an astigmatism.  
Visual acuity in the right eye was 20/25 without correction; 
visual acuity in the left eye was 20/30 without correction.  
With corrective lenses, his vision was 20/20 bilaterally.  
Examination of the media and fundi showed a tessellated fundi 
with scattered patches of old pigmentation in the right eye.  
It was recommended that he use tinted glasses when he worked 
under fluorescent lighting.  

Upon separation examination in November 1963, the veteran's 
distant, uncorrected vision was reported to be 20/30 
bilaterally which was corrected to 20/20 with glasses.  It 
was noted that he had worn corrective lenses for defective 
distant vision for the past twenty years.  His field of 
vision was found to be normal.  His night vision was not 
tested.  

The veteran filed a claim for service connection for 
retinitis pigmentosa in November 1989.  In support of his 
claim he submitted both lay and medical evidence.  In an 
undated statement, the veteran recounted that he had had 
difficulty with his night vision after he was discharged from 
service.  In 1961 or 1962, he was involved in a motor vehicle 
accident because he was not able to see the turn in time.  
After this accident, he did not drive on unfamiliar, unlit 
roads after dark.  He began seeing an ophthalmologist and was 
legally blind by 1969.  

In a December 1975 letter, Stephen A. Obstbaum, M.D., 
reported that the veteran had been a patient of his since 
December 1969.  At that time, the veteran gave a history of 
retinitis pigmentosa which had caused visual impairment for a 
period of 5-6 years prior to the initial consultation.  There 
was a very strong family history of retinitis pigmentosa.  He 
had been evaluated with electroretinograms, visual fields, 
fluorescein angiograms and periodic eye evaluations.  Over 
the past several years, he had maintained essential field of 
vision, but significant scotomata or non-seeing areas were 
present.  In the right eye, there was involvement of 
dixation, and vision in that eye was reduced to 20/200.  In 
the left eye, there was also central involvement but visual 
acuity was 20/60 and 20/80 over the last visits.  However, 
the visual field of the left eye was significantly 
encumbered.  

In a May 1976 letter, Miles A. Galin, M.D., reported that he 
first saw the veteran in December 1969.  At that time, his 
visual acuity was 20/40 and his visual field was essentially 
10 degrees.  He concluded that the veteran would be 
classified as legally blind.  

In an undated statement, a friend of the veteran related that 
she had dated him during the summer of 1963 and that they had 
remained friends.  She recalled that the veteran was color 
blind at the time they dated and that he suffered from night 
blindness.  

In a January 1990 statement, a previous employer recalled 
that the veteran had worked as a noncivil service employee at 
the Post Office during July and August in 1957, 1958, 1959, 
and in August and September 1964.  At that time, the veteran 
appeared to be having difficulty with his eyes.  

In a May 1990 letter, George M. Olive, Jr., M.D., reported 
that he no longer had medical records pertaining to the 
veteran on file.  However, although not certain, he recalled 
that he treated the veteran for retinitis pigmentosa in the 
mid-1960's.  He was unable to verify the actual status of the 
veteran's retinitis pigmentosa at that time.  

In an Application for Compensation or Pension, VA Form 21-
526, completed in July 1990, the veteran reported that had 
retinitis pigmentosa since 1961.  

In an August 1990 rating decision, the RO denied the 
veteran's original claim for service connection for retinitis 
pigmentosa.  The RO noted that retinitis pigmentosa was a 
congenital or developmental abnormality for which service 
connection could only be granted if the disease progressed 
beyond its natural progression during active duty.  The RO 
concluded that retinitis pigmentosa was not diagnosed in 
service, and the service medical records indicated that his 
visual acuity had remained unchanged during his active duty.  
Therefore, service connection for retinitis pigmentosa was 
denied.  The veteran was informed of the denial of his claim 
in an August 1990 letter and was advised on his procedural 
and appeal rights.  However, he did not appeal the decision.  

In September 1997, the veteran submitted a claim for service 
connection for retinitis pigmentosa, on the basis that there 
was clear and unmistakable error in the August 1990 rating 
decision which denied his original claim for the disease.  He 
asserted that the RO had failed to conform to VA General 
Counsel precedent opinions which were in effect at the time 
the August 1990 rating decision was made.  In particular, he 
cited to VAOPGCPREC 67-90 (O.G.C. Prec. 67-90) and VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90).  Both opinions were issued in 
July 1990.  The first was a re-issue of General Counsel 
Opinion 8-88, and concluded that the presence of a hereditary 
disease is not always sufficient to rebut the presumption of 
soundness under 38 U.S.C.A. §§ 1111, 1132.  The second was a 
re-issue of General Counsel Opinion 1-85, and concluded that 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin 
which are either manifested in service, or which preexist 
service and progress at an abnormally high rate during 
service.  

The veteran also asserted that VA Compensation and Pension 
Service had issued a change to the VBA ADJUDICATION PROCEDURE 
MANUAL M21-1, (which he indicated was currently found at M21-
1, Chapter VI, Sec. 7.59 (f)(1)) which permitted a grant of 
service connection for diseases of congenital, developmental, 
or familial origin, and that the RO had failed to adhere to 
this change.  

In September 1997, the veteran also requested that his claim 
for service connection for retinitis pigmentosa be reopened 
based on the submission of new and material evidence.  In 
support of his claim, he included recent medical evidence and 
statements.  

In a November 1997 letter, Fred V. Stong, M.D., reported that 
the veteran currently had extensive retinitis pigmentosa and 
his visual acuity was light perception only in the upper 
quadrant in each eye.  He reviewed the veteran's service 
medical records and noted that findings upon evaluation in 
March 1962 which the examiner considered to be old retinal 
scarring.  The veteran's visual acuity was reduced but it was 
easily correctable with spectacles.  There was no mention of 
any bone spickle formation, no evidence that the optic nerve 
was pale, and no change in the AV ratio.  Dr. Stong concluded 
that it was very difficult to determine whether the findings 
in March 1962 were a sign of retinitis pigmentosa, but 
usually retinal pigmentation came at the end stage of the 
disease, and paleness of the optic disc and changes in the 
ocular vessels came first.  

In a February 1998 letter, Gordon E. Larson, M.D., reported 
that he knew the veteran for a number of years.  At present, 
the veteran had quite severe retinitis pigmentosa and used a 
seeing eye dog.  A recent examination showed obvious 
degeneration of the retina typical of retinitis pigmentosa.  
Dr. Larson reviewed the veteran's service medical records and 
related that the symptoms exhibited by the veteran during 
service were consistent with normal central vision of early 
retinitis pigmentosa.  He concluded that there was a quite 
reasonable possibility of a relationship between the symptoms 
in service and the veteran's current diagnosis of retinitis 
pigmentosa which was firmly established between 1964 and 
1965.  

In a February 1998 letter, George L. Spaeth, M.D., reported 
that he reviewed the veteran's service medical records.  Dr. 
Spaeth stated that a retina showing irregular amounts of 
pigmentation (tessellated) with scattered patches of old 
pigmentation is highly typical of retinitis pigmentosa.  
Differential diagnoses include previous ocular inflammatory 
disease, previous ocular trauma, syphilis, generalized 
malignancy and retinitis pigmentosa.  There was no indication 
of previous trauma or inflammatory disease, a test for 
syphilis in November 1963 was negative, and there was no 
generalized malignancy.  He concluded that the only 
reasonable explanation of the presence of the pigmentary 
changes was that they represented retinitis pigmentosa.  

In a June 1998 VA progress note, the veteran was shown to be 
diagnosed with extensive retinitis pigmentosa in both eyes.  
He was legally blind as a result.  The examining physician 
remarked that retinitis pigmentosa was a genetic disease that 
was present in the veteran since conception.  He concluded 
that the veteran's retinitis pigmentosa was first clinically 
manifested in service but had been present all his life.  
Military service did not cause the disease and it did not 
progress at an abnormal rate during the veteran's service.  

Based on the additional evidence submitted, the RO reopened 
the veteran's claim, granted service connection for retinitis 
pigmentosa, and assigned a 100 percent rating for the 
disability effective September 22, 1997.  

In an October 1998 substantive appeal, the veteran's 
representative, on behalf of the veteran, argued that the RO 
committed clear and unmistakable error in the August 1990 
rating decision because it failed to apply statutory 
provisions, failed to apply General Counsel precedent 
opinions, and failed to schedule the veteran for an 
examination in conjunction with the development of his claim.  
He stated that the RO erred in concluding that a diagnosis of 
retinitis pigmentosa in service was required to establish 
service connection for a chronic disease, and in concluding 
that refractive error was a symptom of retinitis pigmentosa.  
The RO also erred in concluding that direct service 
connection for retinitis pigmentosa could not be considered.  

II.  Analysis

The veteran asserts there was clear and unmistakable error 
(CUE) in the August 1990 rating decision which denied his 
claim for service connection for retinitis pigmentosa.  He 
did not appeal that decision, and it is thus considered 
final, although it may be reversed if found to be based upon 
CUE.  38 U.S.C.A. § 7105 (West 1991).  Legal authority 
provides that, where CUE is found in a prior rating decision, 
the prior decision will be reversed or revised, and, for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 5109A (West 1991 & Supp. 
1999); 38 C.F.R. § 3.105(a) (1999).  

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination.  The criteria are:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,  

CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error. . . . 

If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to 
what the alleged error is and, unless it is the 
kind of error . . . that, if true, would be CUE on 
its face, persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It must be 
remembered that there is a presumption of validity 
to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE 
claim is undoubtedly a collateral attack, the 
presumption is even stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 
6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.  

The law and regulations in effect at the time of the August 
1990 rating decision provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 331 (1990) 
[now codified at 38 U.S.C.A. § 1131 (West 1991)]; 38 C.F.R. 
§ 3.303 (1990).  
Congenital or developmental defects, and refractive error of 
the eye, personality disorders and mental deficiency may not 
be service connected as they are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (1990).  

Every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C. § 311 (1990) 
[now codified at 38 U.S.C.A. § 1132 (West 1991)]; 38 C.F.R. 
§ 3.304(b) (1990).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C. § 353 (1990) 
[now codified at 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1990).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service or peacetime service after December 
31, 1946.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1990).  

In a re-issued opinion, the VA General Counsel addressed the 
question of whether a hereditary disease under 38 C.F.R. § 
3.303(c) always rebuts the presumption of soundness found in 
38 U.S.C.A. §§ 311 and 332 (now 38 U.S.C.A. §§ 1111 and 
1132).  In discussing the question, the General Counsel used 
retinitis pigmentosa as an example, a condition accepted by 
competent medical authority as hereditary in origin, and 
concluded that retinitis pigmentosa could be considered to 
have been incurred in service if its symptomatology did not 
manifest itself until after entry on duty.  It was further 
noted that, the time at which an individual manifests the 
symptoms of, or has pathological changes associated with, the 
disease is a factual issue, to be determined on the basis of 
the medical evidence of record.  Furthermore, if a hereditary 
disease had manifested some symptoms prior to entry on duty, 
it may be found to have been aggravated during service if it 
progressed at a greater rate than normally expected according 
to accepted medical authority.  Accordingly, it was concluded 
that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 
(O.G.C. Prec. 67-90).  

In another re-issued opinion, the VA General Counsel 
addressed the issue of whether service connection may be 
granted for disorders of congenital or developmental origin.  
The opinion focused on the distinction between a disease and 
a defect and held that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin, and that service connection is warranted if 
the evidence as a whole establishes that the familial 
condition in question was incurred or aggravated during 
service within the meaning of VA law and regulations.  
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

Service connection may be granted for diseases of congenital, 
developmental or familial origin, if the condition was 
manifested in service, or preexisted service and progressed 
at an abnormally high rate during service.  The mere genetic 
or familial predisposition to develop a disease, even if the 
individual is almost certain to develop the disease at some 
time in his/her lifetime, does not constitute having the 
disease.  Only when symptomatology and/or pathology exist can 
he/she be said to have developed the disease.  At what point 
the individual starts to manifest the symptoms of, or have 
the pathological changes associated with the disease, is a 
factual issue and must be determined in each case based on 
all the medical evidence of record.  VBA ADJUDICATION PROCEDURE 
MANUAL M21-1, Chapter VI, Change 478, Para. 50.78(f), March 
29, 1989.  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a Notice of Disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C. § 4005 (1990); 
38 C.F.R. § 3.105(a) (1990).

In this case, the veteran argues that the August 1990 rating 
decision which denied service connection for retinitis 
pigmentosa was clearly and unmistakably erroneous because the 
RO failed to consider, or misapplied, the relevant laws and 
regulations.  The veteran's claim is viable.  He is specific 
as to the alleged error; the error alleged is the kind of 
error that if true would be CUE on its face, and persuasive 
reasons have been given as to why the result would have been 
manifestly different but for the error.  SeeFugo at 43-44.  
However, after consideration of the arguments in connection 
with the record as it existed at the time of the August 1990 
decision, the Board concludes that there was no clear and 
unmistakable error in the rating decision in question which 
denied the veteran's original claim for service connection 
for retinitis pigmentosa.  

The Board finds the RO correctly applied all the relevant 
laws, regulations, and General Counsel opinions in existence 
at the time of the August 1990 rating decision.  In summary, 
the laws, regulations, and General Counsel opinions in effect 
in August 1990 provided that service connection could be 
granted for a hereditary disease if it was first clinically 
manifested in service, or if it preexisted service and was 
aggravated thereby beyond the normal progression of the 
disease.  Based on the evidence of record, the RO concluded 
that the veteran's retinitis pigmentosa was not clinically 
manifest in service (i.e., the disease was not diagnosed in 
service), and the disease was not aggravated during service 
beyond the natural progression of the disease.  Neither of 
these conclusions amounts to legal error.  

The veteran's service medical records did not show that he 
was diagnosed with retinitis pigmentosa in service, and there 
was no medical opinion of record relating the veteran's 
symptomatology in service to his current diagnosis of 
retinitis pigmentosa.  The medical statements provided by the 
veteran indicated that his retinitis pigmentosa was first 
diagnosed in the mid-1960's at the earliest, which was 
approximately two years after his discharge from service.  
The veteran's representative seems to argue that diagnoses of 
the disease at that time coupled with the fact that the 
veteran was seen for problems with his eyes in service was 
sufficient to establish service connection for retinitis 
pigmentosa.  However, the Board notes that, both VAOPGCPREC 
67-90 and the provision in the VBA ADJUDICATION PROCEDURE MANUAL 
M21-1 discussed above and to which the veteran's 
representative referred, indicate that the point at which an 
individual starts to manifest symptoms of, or have 
pathological changes associated with a disease, is a factual 
issue and must be determined in each case based on all the 
medical evidence of record.  The RO made its decision based 
on all the medical evidence of record, and its conclusion 
that the veteran's retinitis pigmentosa was not manifested in 
service is reasonably supported by that evidence.  To the 
extent that the veteran and his representative may disagree 
with how the facts were weighed or evaluated by the RO in 
reaching its decision at that time, the Board notes that such 
disagreement alone is insufficient to constitute CUE.  See 
Russell, Fugo, supra.  

In addressing the issue of preexistence and whether the RO 
incorrectly applied or failed to apply the relevant 
provisions, the Board notes that there is no indication that 
the RO concluded that the veteran's retinitis pigmentosa 
preexisted service.  The RO correctly cited to the 
proposition that service connection could be granted for 
hereditary diseases if it was shown that the disease 
preexisted service and was aggravated beyond the normal 
progression of the disease during active duty, and concluded 
that there was no evidence of record which showed that the 
veteran's retinitis pigmentosa was aggravated during his 
active service.  The veteran's entrance examination was 
silent on the matter and there was no contemporaneous medical 
evidence indicating that retinitis pigmentosa had been 
diagnosed prior to his entry in service.  Accordingly, since 
there was no evidence that the veteran's retinitis pigmentosa 
preexisted service, it was not even necessary for the RO to 
address the issue of aggravation in its decision.  Hence, 
even assuming that the RO neglected to apply the presumption 
of soundness and assumed preexistence, the Board finds that 
this action would constitute only harmless error, not CUE, as 
the veteran received additional consideration to which he was 
not entitled.  

The veteran and his representative have also argued that VA 
erred in failing to provide the veteran with an examination 
at the time of his original claim, which is essentially, an 
argument that VA breached its duty to assist him in the 
development of that claim.  However, the Board points out 
that the Court of Appeals for Veterans Claims has clearly 
held that "VA's breach of the duty to assist cannot form a 
basis for a claim of CUE as such breach creates only an 
incomplete rather than an incorrect record."  See Caffrey, 
supra, 6 Vet. App. at 384.  Therefore, the Board may not make 
a finding of CUE on this basis.  In fact, this allegation 
would be, in itself, insufficient to plead a valid claim for 
CUE.  See Fugo, supra.  

In connection with the argument pertaining to the VA's 
failure to order a VA examination, the Board has also 
considered whether there was a failure to obtain a medical 
examination which would negate the finality of the August 
1990 rating action.  This question was addressed directly in 
the case of Simmons v. West, 13 Vet. App. 501 (2000).  
Therein, the Court held that the failure to carry out, sua 
sponte, a VA examination is not such a grave procedural error 
as to have tolled the finality of a prior decision.  The 
Court explained that the veteran in the case could readily 
have obtained a medical examination from a private physician 
and submitted the results of such examination to the VA.  

Accordingly, the Board finds that the August 1990 rating 
decision which denied service connection for retinitis 
pigmentosa was final and was reasonably supported by the 
evidence of record and prevailing legal authority, and was 
not undebatably erroneous.  Furthermore, the RO, in 1990, had 
before it the correct facts as they were known at the time, 
and did not apply incorrectly, or fail to apply, any relevant 
provision of law or regulation extant at that time.  Hence, 
the veteran's claim that there was CUE in the August 1990 
rating decision must be denied.  



ORDER

The claim that there was clear and unmistakable error in a 
final August 1990 rating decision which denied service 
connection for retinitis pigmentosa is denied.  


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

